Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/23/2021.  Claims 1 & 10 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20—in particular independent claims 1 & 10—are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following language in the claims below are not clearly understood, hence they render the claims indefinite: 
Claim 1: recites “conveys the conveyance article with an order that runs short of the component earliest from the present time in the plurality of substrate working apparatuses inside the factory…” (emphasis added by examiner). As such the examiner can not determine what the limitation is referring to; for purposes of examination the examiner interpret this limitation to simply indicate a priority/schedule of and/or for deliveries. 
As per claim 10: the claim recites similar limitation as that indicated above with respect to claim 1 and as such rejected for--and interpreted—with the same reasoning and rationale as provided above with respect to claim 1.  
As per claims 2-9 and 11- 20 they all depend from claim 1 and are therefore rejected for having the same deficiencies as presented above with respect to independent claims 1 and 10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (US 20150120094 A1) in view of Kawai et al. (WO2014010084-A1).
Regarding claim 1:
Kimchi et al. disclose a substrate working system comprising: 
a component storage spaced apart from the plurality of substrate working apparatuses and that configured to store at least one of a device and the component to be used by the substrate working apparatuses (secure delivery location 400 having a storage compartment, is configured to store the container or inventory which can be taken by the angled support arms 316A, 316B on the UAV, [0067]-[0069], [0075]); and 
a component conveyance flight vehicle configured to convey a conveyance article by flying from the component storage to a predetermined position corresponding to a predetermined substrate working apparatus while holding the conveyance article including at least one of the device and the component based on necessary article information of the substrate working apparatuses (the UAV configured to aerially transport the inventory from the material handling facility to a storage compartment corresponding to the secure delivery location 400 while carrying the inventory based on the inventory information of the command component, [0044], [0067] and [0124]); and 
 a controller configured to make the component conveyance flight vehicle fly over the substrate working apparatuses so as to convey the conveyance article at a short distance from the component storage to the predetermined position (the control station 401 make the UAV fly out to replace and retrieve containers 480 from the opening of the top of the storage compartment 403,405, 407, 409 locate on the top of the secure delivery location 400, [0077], [FIG. 4]), wherein 
the controller is configured to transmit a conveyance command signal based on a flight path which conveys the conveyance article with an order that runs short of the component earliest from the present time in the plurality of substrate working apparatuses inside the factory, to the component conveyance flight vehicle (see Kimchi at least fig. 1-2, 5, 7-15 “determine delivery type and/or schedule of time for delivery—i.e., items with 30 minute delivery option get priority”). 
Kimchi et al. does not explicitly teach a substrate working system comprising a plurality of substrate working apparatuses configured to perform work on a substrate on which a component is mounted
In the same field of endeavor, Kawai et al. teach a substrate working system (work modules 13, [0014]) comprising a plurality of substrate working apparatuses, configured to perform work on a substrate on substrate on which a component is mounted (having multiple mounter modules 12 which mount electronic components on the circuit board B, [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi et al. in view of Kawai et al. to operate such that a substrate working system comprising a plurality of substrate working apparatuses configured to perform work on a substrate on which a component is mounted.
One of ordinary skill would have recognized that doing for a benefit of better and complex performance.
Regarding claim 2:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, further comprising 
a controller configured to acquire the necessary article information from the plurality of substrate working apparatuses (the UAV having a control system 210 configured to receive items information from the command component, [0020], [0037], [0067]-[0068]); 
wherein the component conveyance flight vehicle is configured to convey the conveyance article based on the necessary article information acquired by the controller (the UAV transport the items based on the items information received by the control system 210, [0020], [0067]-[0068]).
Regarding claim 3:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, wherein 
the component conveyance flight vehicle is configured to perform autonomous flight to fly while being automatically operated (UAV is configured to autonomously deliver items and autonomously retrieve the inventory from the source location to a delivery location, which one of ordinary skill can easily interpret as automatically operate, [Abstract], [0020]); 
and the controller is configured to control the component conveyance flight vehicle in a state of holding the conveyance article to autonomously fly from the component storage to the predetermined position based on the necessary article information (the control system 210 is configured to control the UAV to securely hold the inventory or items and autonomously transport it from the source location to a delivery location based on the items information, [0020], [0044]).
Regarding claim 4:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, wherein the controller is configured to acquire degrees of request in which the plurality of substrate working apparatuses request the conveyance article based on the necessary article information of the plurality of substrate working apparatuses (the control system 210 configured to receive a request through UAV management system 526 to add or remove more compartment modules in which the command component request the items based on the increase demand information, of the command component, [0067], [0079]).
and is configured to control the component conveyance flight vehicle to preferentially convey the conveyance article with a higher degree of request (the control system 210 configured to control the UAV to add or retrieve containers to the delivery location 400 based on the high demand from example in the holiday, [0083]-[0085], [0088] [FIG.4]).
Regarding claim 5:
Kimchi et al. as modified remain as applied above.
The substrate working system according to claim 2, wherein the component conveyance flight vehicle is configured to hold a plurality of conveyance articles; and the controller is configured to control the component conveyance flight vehicle to hold the plurality of conveyance articles in a reverse order of an order in which the component conveyance flight vehicle conveys the plurality of conveyance articles (the control system 210 of the UAV control the arms 316 and capable of  transport and delivery of containers that contains items, [0033], [0044]-[0045]).
Regarding claim 6:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, wherein the controller is configured to perform control of any of determining a flight path along which the component conveyance flight vehicle conveys the conveyance article in a flight area set in advance based on arrangement positions of the substrate working apparatuses, and is configured to determine the flight path in an area other than a flight prohibited area set in advance (wherein the control system 210 is configured to perform control determining a navigation path along which the UAV transport the container to positions of the secure delivery location 400 set in advance based on arrangement positions of the storage compartment modules, [0077], [0126], [0134]).
Regarding claim 8:
Kimchi et al. as modified remain as applied above.
The substrate working system, wherein the conveyance article includes a reel including a through-hole provided in the vicinity of the position of the center of gravity in the plan view and through which the shaft member passes, and that is configured to store the component to be mounted on the substrate (in the inventory engagement mechanism 314 has been well design to hold the inventory 302 using the angled support arms 316A, 316B, [0045]).
Regarding claim 9:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 10:
Kimchi et al. disclose a method for conveying a component in a substrate working system comprising: 
acquiring necessary article information is acquired from the plurality of substrate working apparatuses (receiving items information from the command component, [0020], [0037], [0067]-[0068]); 
and operating a component conveyance flight vehicle to convey a conveyance article by flying from a component storage, spaced apart from the plurality of substrate working apparatuses and configured to store at least one of a device and the component to be used by the substrate working apparatuses, to a predetermined position corresponding to a predetermined substrate working apparatus while holding the conveyance article including at least one of the device and the component based on the necessary article information (operating the UAV to aerially transporting the inventory from the material handling facility to a storage compartment corresponding to the secure delivery location 400 while carrying the inventory based on the inventory information of the command component, [0044], [0067] and [0124]), 
making the component conveyance flight vehicle fly over the substrate working apparatuses so as to convey the conveyance article at a short distance from the component storage to the predetermined position (the control station 401 make the UAV fly out to replace and retrieve containers 480 from the opening of the top of the storage compartment 403,405, 407, 409 locate on the top of the secure delivery location 400, [0077], [FIG. 4]); and
transmitting a conveyance command signal based on a flight path which conveys the conveyance article with an order that runs short of the component earliest from the present time in the plurality of substrate working apparatuses inside the factory, to the component conveyance flight vehicle (see Kimchi at least fig. 1-2, 5, 7-15 “determine delivery type and/or schedule of time for delivery—i.e., items with 30 minute delivery option get priority”).
Kimchi et al. does not explicitly teach a method for conveying a component in a substrate working system comprising a plurality of substrate working apparatuses that are configured to perform work on a substrate on which the component is mounted;
In the same field of endeavor, Kawai et al. teach a method for conveying a component in a substrate working system comprising a plurality of substrate working apparatuses that are configured to perform work on a substrate on which the component is mounted (having multiple mounter modules 12 which mount electronic components on the circuit board B, [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi et al. in view of Kawai et al. to operate such that a substrate working system comprising a plurality of substrate working apparatuses configured to perform work on a substrate on which a component is mounted.
One of ordinary skill would have recognized that doing for a benefit of better and complex performance.
Regarding claim 16:
Kimchi et al. as modified remain as applied in claim 1.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 17:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 18:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 19:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 20:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Claim 7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (US 2015/0120094 A1) in view of Kawai et al. (WO2014010084-A1) and in view of Tang (US 2016/0340006 A1).
Regarding claim 7:
Kimchi et al. as modified, teach all the limitations except the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.

In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604,  [0119], [FIG. 6A&B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kimchi et al. in view of Tang to operate such that the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
One of ordinary skill would have recognized that doing so for greater stabilization.
Regarding claim 11:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.

In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604,  [0119], [FIG. 6A&B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi et al. in view of Tang to operate such that the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
One of ordinary skill would have recognized that doing so for a benefit to hold an object to the drone for a delivery.
Regarding claim 12:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604, [0119], [FIG. 6A&B]).
Regarding claim 13:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.

In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604, [0119], [FIG. 6A&B]).
Regarding claim 14
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 shows extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604, [0119], [FIG. 6A&B]).
Regarding claim 15:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.

In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604, [0119], [FIG. 6A&B]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663